DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered.

Status of Claims
Claims 1, 3-15 and 17-22 are presently under consideration as amended in applicant’s response dated 03 February 2022. Claims 2 and 16 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 03 February 2022 have overcome the prior art rejection of record. The grounds of rejection is therefore withdrawn.


Reasons for Allowance
Claims 1, 3-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a solar tracker comprising the combination of features of a first bearing assembly comprising “an axial load bearing surface disposed directly above the first support post” and “a slip joint attaching the first solar panel support to the first bearing assembly and accommodating relative motion between the first solar panel support and the first bearing assembly”.
The prior art of Reisch et al (US 2014/0054433) teaches a solar tracker comprising a first solar panel support (carrying element 9, Fig. 5) supporting a first bearing assembly (para [0045], drive or pivot station, Fig. 7) comprising an axial load bearing surface (articulated joint ring 13, Fig. 7). But the axial load bearing surface in Reisch is not disposed directly above the first support post, rather it is offset to one side or the other. Furthermore, Reisch does not teach or disclose the claimed “slip joint” accommodating relative motion between the first solar panel support and the first bearing assembly.
Although the prior art of Park (US 2003/0083136) teaches a universal joint comprising a slip joint (Abstract, paras [0002], [0005], Fig. 1), Park does not teach an axial load bearing surface [of a first bearing assembly] disposed directly above the first support post. Even if one of ordinary skill in the art at the time of the invention were to substitute the cardanic bearings in Reich for the universal joints comprising a slip joint of Park, the combination of art would still not teach or make obvious locating the axial load bearing surface of Reisch directly above the first support post as in claim 1.
As such, the prior art of record does not teach or make obvious each and every limitation of claim 1, and by dependency each and every limitation of dependent claims 3-15 and 17-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726